Citation Nr: 0531579	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1987 to April 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.



FINDINGS OF FACT

The veteran was treated in service for acute manifestation of 
a back injury; his separation examination was normal and the 
only post-service medical evidence of a low back disorder, to 
include arthritis of the lumbar spine, is dated well over two 
years after service; the only competent evidence that 
addresses the question of a nexus weighs against a causal 
relationship between a current low back disability and any 
incident of service.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine presumed to have been incurred therein.  38 U.S.C.A. §§ 
1001, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the December 1995, August 1999, 
and October 2001 rating decisions on appeal, the March 1996 
statement of the case (SOC), and the October 1996, August 
1999, February 2002 and May 2005 supplemental statement of 
the case (SSOC) adequately informed him of the information 
and evidence needed to substantiate all aspects of his claim.

VCAA notice letters dated in October 2001 and October 2002, 
and various other RO letters, to include ones dated in 
January 2001 and March 2003, informed the veteran of the 
VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal.  However, the rating 
decision on appeal was entered years before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The October 2001 and October 2002 
notice letters asked the veteran to submit any relevant 
evidence.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, a VA examination and a medical opinion have 
been obtained, which addresses the question of whether the 
veteran has a current low back disability that began during 
or is otherwise linked to service.  This evidence, along with 
the other relevant evidence of record, is sufficient to 
resolve this appeal.  There is no duty to provide anther 
examination or medical opinion.  Id.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to the veteran's claim for service connection for a low back 
disability.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.




Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran contends that his chronic low back disorder began 
during active service.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service medical records show the veteran was treated for 
mechanical low back pain in July 1988 after lifting weights.  
He noted a history of recurrent back pain in December 1988 
and in November 1990.  However, his November 1990 separation 
examination included a normal clinical evaluation of the 
musculoskeletal system and spine.  The absence of any 
relevant abnormal findings upon this latter examination is 
evidence that the veteran's low back symptoms during service 
were acute manifestations of a low back injury; it is 
evidence that weighs against a finding of the onset of a 
chronic low back disability during service.  

The veteran has testified that he received treatment for a 
back disorder within one year of service at the Erie, 
Pennsylvania, VA Medical Center after an automobile accident.  
VA medical records dated in 1991 and 1992 from the Erie VA 
Medical Center are negative for complaint or treatment for a 
back disorder.  Records dated in October 1993 do show that 
the veteran was treated for a mild lumbar strain but this was 
following an automobile accident and there is no suggestion 
of a link between a post-service back disability and service.  
VA records dated in April 1999 indicate the veteran reported 
that he had been struck by an automobile one month earlier 
and that he complained of low back and neck pain.  A June 
1999 report noted findings consistent with a sprain/strain 
type injury to the lumbosacral region but this diagnosis 
followed the second post-service motor vehicle accident 
(MVA).

Pursuant to Board's development efforts, record from the 
Social Security Administration (SSA), a July 2002 report of a 
VA examination and opinion regarding the veteran's claim, and 
a letter from T.G.M., D.C., have been obtained.

The SSA records are not relevant to the veteran's low back 
disability.  

Dr. T.M. and Lakeshore Chiropractic responded to the RO's 
request for any records of the veteran that there were no 
such records.  It was noted that records were destroyed after 
a period of time.  The Naval Hospital at Cherry Point also 
provided a negative response for records.  

There are additional relevant medical records that show the 
onset of a low back disability in October 1993.  Private 
chiropractic treatment records dated from October to December 
1993 include diagnoses of lumbosacral subluxation and 
lumbalgia.  However, these findings were first reported well 
over two years after service and, as noted above, only after 
a post-service MVA.  Records dated in June 1995 show the 
veteran complained of severe low back pain which had 
persisted since service "approximately one year" earlier.  It 
was noted x- ray examination revealed mild compression of the 
L5/S1 disc and L5/S1 facet syndrome, but these findings were 
first reported more than 4 years post-service.  There is no 
clinical or X-ray evidence of arthritis within one year of 
service.  Accordingly, service connection is not warranted 
for such on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran underwent a VA examination in November 2002.  The 
examiner indicated that the claims file was reviewed.  
History obtained at that time included the onset of low back 
symptoms in 1987 (during service) after weight lifting and 
running.  It was also noted that the veteran had been 
involved in a (post-service) automobile accident.  Clinical 
findings included pain and tenderness in the low back region.  
A clinical diagnosis was deferred pending X-rays.  The X-ray 
examination revealed narrowing of the disc space at L5-S1 
with associated mild sclerosis and spondylosis at the end 
plates.  While it was noted that similar findings were 
reported in 1996, such was still more than 4 years post-
service.  No nexus opinion was provided.

An addendum to the November 2002 examination report noted 
above, dated in April 2005, is of record.  The physician who 
performed the examination opined that it was less likely than 
not that the veteran's low back disability was caused by or 
the result of military service.  Thus, the only competent 
opinion addressing the contended causal relationship weighs 
against the claim.

In summary, the veteran was treated in service for acute 
manifestation of a back injury.  His separation examination 
was normal and the only post-service medical evidence of a 
low back disorder, to include arthritis of the lumbar spine, 
is dated well over two years after service and only after 
post-service trauma.  The only competent evidence that 
addresses the question of a nexus weighs against a causal 
relationship between a current low back disability and any 
incident of service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for service connection for a low back disability 
must be denied.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a chronic low back disability is 
denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


